Beck, P. J.
(After stating the foregoing facts.) The preceding statement of facts contains all that is essential to an understanding of the issues in this ease. It may be that there is some conflict apparent in the answers of the jury to the questions propounded, which constitute the special verdict in the case; but there was no motion for a new trial; both parties rested upon the special verdict made by the jury, and the petitioner rests content with the decree which the court rendered upon that verdict. The defendants in the court below, plaintiffs in error here, except to the decree; they contend that it was not authorized by the verdict; that the verdict required a different decree, one holding that their title and lien were superior to that of the petitioner. If the security deed executed by Trammell in favor of the bank on November 22, 1920, was a renewal of the prior debt and security deeds executed by Trammell to the bank, the decree is right, provided, of course, it is not in conflict with the verdict. The jury found in favor of the petitioner upon the essential and controlling question in the case, — that is, that the deed of November 22, 1920, to the bank was a renewal of the prior indebtedness and evidences thereof. The first question propounded to the jury was: “Was, or not, the note and security deed from Trammell to plaintiff bank, dated November 22, 1920, for the sum of $5000, and due on demand, a new and independent transaction, or a renewal of prior obligations and liens?” And the answer thereto was: “It was a renewal of notes.” We construe the expression “renewal of notes” as being that it was a renewal of the “prior obligations and liens.” *460That answer conld only have been got rid of by being set aside upon motion for a new trial, or otherwise. No motion for new trial was made, and no other steps taken to have it set aside. So it stands as the truth. If upon a consideration of this answer and the answer to the other questions they were contradictory and confusing, that would have been good ground for setting aside the verdict upon a motion for new trial. But both sides were content to let the verdict stand. That being true, it was the duty of the court below to reconcile the answers of the jury to the other questions, which are necessarily subsidiary to the main question, to the answer given to that question which was first in order and first in importance, if that could be done. Taking the view that we do of the controlling effect of the answer to the first question, then the word “surrendered” and the word “paid,” as used in the answers to questions 2 and 3, must be taken in a sense not contrary to the plain meaning of the answer to question 1. Plaintiffs in error insist that the word “surrender” means more than delivery; that it means “transfer of title.” Evans v. U. S., 153 U. S. 584 (14 Sup. Ct. 934, 939, 38 L. ed. 830). But the court was not compelled, in framing the decree, to find that the word “surrender” meant more than delivery; he could well have held that the jury meant merely delivery, inasmuch as in his charge he had not given them a definition of the word “surrender,” and might well have concluded that the jury attached to the word one of its ordinary meanings, — that is, mere delivery. And as for the word “paid,” it is not necessary, when the answer to the first question is considered, to find that the jury used the word “paid” in its sense of a final discharge of a debt or its complete extinction, but might have meant that the -debts and claim of the bank against Trammell were satisfied by the renewal. So far as the answer to the fourth question is concerned, we do not think that, even if the answer is accepted literally, it would afford ground of exception to,the entire decree; for, certainly as to the $4500, the notes and the deed of November 22, 1920, under the pleadings and the evidence and the finding of the jury, were but a renewal of the prior debts and obligations and liens claimed by petitioner. As to this they were entitled, under the law, to have their priority established.

Judgment affirmed.

All the Justices concur, except